Citation Nr: 1633604	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  14-05 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from October 1987 to April 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Houston, Texas Department of Veterans Affairs Regional Office (RO).  In May 2016, the Veteran appeared and provided testimony at a Board hearing before the undersigned.  A transcript of that hearing is associated with the record.  

At her May 2016 Board hearing, the Veteran indicated that she may which to file entitlement to service connection for a hearing loss disability and tinnitus; however, formal claims for such issues were not filed.   As such, the Agency of Original Jurisdiction (AOJ) should provide the Veteran with notice regarding the proper procedures for filing a claim for VA service connection benefits on these issues.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal can be decided. 

A review of the Veteran's service medical records shows that in March 1988 she received mental health treatment and was assessed with an adjustment disorder.  Post-service treatment records show that the Veteran has been diagnosed with major depressive disorder and generalized anxiety disorder.  Records from the Social Security Administration (SSA) show that effective May 1, 2005, the Veteran was found to be disabled as a result of her major depressive disorder.  

The Veteran contends that the treatment she received while on active service, sexual harassment, discrimination, hostile work environments, and insufficient access to job training, resulted in her need for mental health treatment during active service and that her symptoms have continued since that time.  As such, the Board finds that a VA examination is warranted to determine the nature and etiology of any currently present psychiatric disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that she identify all sources of treatment, VA and private, for her claimed psychiatric disability.  With any necessary authorization from the Veteran, attempt to obtain medical records from the sources identified by the Veteran.

2.  Thereafter, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of all currently present psychiatric disabilities.  Any indicated studies should be performed.  The rationale for all opinions expressed must be provided.  The examiner should provide the following opinions: 

(a) Based upon the examination results and review of the record, the examiner should identify all psychiatric disabilities currently present, or present during the pendency of this claim.

(b) For any diagnosed psychiatric disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability is related to active service, to include the mental health treatment documented therein.  The examiner should consider the Veteran competent to report on the facts and circumstances of her active service.  

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

